Exhibit 10.1




[logo.jpg]



 
2014 Sterling Incentive
Compensation Plan
 


 
 

--------------------------------------------------------------------------------

 
Table of Contents
 
 
INTRODUCTION
3
OVERVIEW
3
HOW THE PLAN WORKS
 
WHO IS ELIGIBLE
3
TARGET INCENTIVE AMOUNT
3
PERFORMANCE GOALS
4
HOW PAYOUTS ARE CALCULATED
4
PAYOUT AND TAXATION
5
CLAW-BACK POLICY
6
WHAT HAPPENS WHEN: A Reference Guide
6
Sample Eligibility Letter - Exhibit A
7
Sample Participant Payout Letter - Exhibit B
8
Claw-Back Policy – Exhibit C
9

 
This booklet was prepared to give you, the Participant, a better understanding
of the Sterling Incentive Compensation Plan for 2014. This booklet, including
the sample payout letter issued under the Plan serve as the official Plan
documents. If there are any differences between this booklet and any other
understanding you may have or any written documents of the Plan and its
operation, this booklet will control. Sterling Construction Company, Inc.
including its affiliates reserves the right to change, amend, modify or
terminate the Plan at any time and for any reason. Participation in the Plan
does not create any right or expectation of, continued employment or a continued
employment relationship with Sterling.  Participation in the Plan also does not
guarantee that you will receive incentive compensation.




 
Page 2

--------------------------------------------------------------------------------

 
Introduction
 
As an organization, Sterling sets high goals for itself – goals that “stretch”
Company performance to the next level.  You can play an important role in
helping the part of the business in which you are employed to realize those
goals.
 
The Sterling Incentive Compensation Plan (the “Plan”) provides financial rewards
when you achieve individual goals, when the operating unit in which you are
employed achieves its performance goals, and when the Company as a whole
achieves its performance goals.  Goals are established for each Plan year
(January 1 – December 31).  The Plan is designed to align individual and Company
goals and to offer you the opportunity to increase your compensation when those
goals are met or exceeded.
 
Overview
 
The Plan is a key component of total compensation for the Company's managers who
can have a direct impact on the near-term performance of their operating
units.  The Plan creates a clear link between participants' actions and the
financial achievements of the operating units in which they are employed.  This
link and our incentive compensation targets are consistent with our business
focus and are driven by our market-competitive pay-for-performance compensation
philosophy.  The Plan supports the pay-for-performance philosophy by linking a
portion of your annual compensation opportunity to the achievement of the
specific Company, operating unit, and individual performance goals. The goals
are intended to promote teamwork (“One Sterling”) and collaboration among
management leadership, and to encourage individual accountability.
 
The Plan also helps the Company manage costs and improve results because payouts
under the Plan depend on the operating performance of our businesses.  Payouts
are primarily based on performance measures which, if achieved, will increase
the Company’s value to its shareholders by increasing profits, reducing costs,
or both.
 
How the Plan Works
 
Who Is Eligible
 
Company leadership (including Named Executive Officers (NEOs) and certain
non-NEOs, as determined by the CEO), who directly impact the financial
performance of their operating units, or have a significant impact on Company
operations are eligible to participate in the Plan.  When an employee first
becomes eligible, he or she will be notified in writing by the CHRO of the
Company.


Target Incentive Amount


Each Plan participant is assigned a Target Incentive Amount, expressed as a
percentage of his or her base annualized salary.  Your Target Incentive Amount
depends on your job responsibilities and the competitive compensation practices
in the labor markets where we compete for talent.  Your actual incentive payout
under the Plan may be less or more than your Target Incentive Amount, depending
on the Company's financial results, your operating unit's financial results and
your individual performance.
 
Performance Goals


Each year, financial and personal performance goals for the following year are
established.  Your manager will explain to you those goals and will tell you
what your Target Incentive Amount is.  Your manager will also tell you what you
and your operating unit can do to achieve those goals.


For most participants* there are three types of goals, with the achievement of
each one accounting for a portion of your Target Incentive Amount:


 
Page 3

--------------------------------------------------------------------------------

 
1.  
Company Goals.  Each year, the CEO and CFO, in consultation with the
Compensation Committee of the Company's Board of Directors, will determine the
financial performance goal or goals for the Company as a whole.  For 2014 there
will be an earnings-per-share goal (the “EPS Goal”), which is weighted at ___%
of your Target Incentive Amount.



2.  
Operating Unit Goals.  Each year, the CEO and CFO, in consultation with
operating unit managers, will determine the financial performance goal or goals
for operating units.  For 2014 there will be an
earnings-before-interest-and-taxes goal (the “EBIT Goal”), which is weighted at
___% of your Target Incentive Amount.

 
3.  
Personal Goals.  Each year, the CEO and the CHRO in consultation with your
manager will establish your personal goals for the year, which are weighted at
___% of your Target Incentive Amount.  Personal goals consist of things that are
considered to require an extra or particular performance effort during the year
such as safety, project management, personal/team development, other projects,
Core Values, or other strategic initiatives.



*Note: For Plan participants without P&L responsibility, incentive goals will be
based 50% on the Company Goals and 50% on the achievement of Personal Goals.


How Payouts Are Calculated


In February of the year following the end of a Plan year, the level of
achievement of each goal is determined in order to calculate your total
incentive payout.  The CEO will review the level of achievement of all goals for
the year, including your personal goals, which in turn will be based on your
manager's written assessment of your individual performance during the year
against those goals.


Once the financial performance results have been determined and your personal
performance has been assessed, (and in some cases, after approval by the
Compensation Committee) the CEO will inform you in writing of your payout
amount.


All performance goals do not have to be met for a payout to be made.


·
If the level of achievement of any financial goal is below 80%, no payout will
be made for that goal.

·
If at least 80%, but less than 100% of a financial goal is achieved, a payout
for that goal will be calculated by taking the percentage of the goal achieved
and multiplying it by the percentage of the Target Incentive Amount that was
allocated to that goal.

Page 4
·
If more than 100% of any financial goal is achieved, a payout for that goal will
be calculated by taking the percentage of the goal achieved up to, but not in
excess of 120%, and multiplying it by the percentage of the Target Incentive
Amount that was allocated to that goal.



Example of a Payout Calculation
Let’s say your Target Incentive Amount for the Plan year is 40% of your base
annualized salary of $100,000, or $40,000 and that the performance goals for the
Plan year are weighted the way they are for the 2014 Plan year:
 
·
A Company EPS Goal worth 25% of your Target Incentive Amount

 
·
An Operating Unit EBIT goal worth 50% of your Target Incentive Amount, and

 
·
Personal Goals worth 25% of your Target Incentive Amount

 
 
Page 4

--------------------------------------------------------------------------------

 
Below is an illustration of the incentive payout calculation based on the
assumptions listed above and on the assumed "Level of Achievement" percentages
for the Plan year in the table:
 
Goals
Level of Achievement in the Plan Year
% Weighted
Calculation
Percent of Target Incentive Amount Earned
Company EPS Goal
100%
25%
100% x 25%
25%
Operating Unit EBIT Goal
95%
50%
95% x 50%
47.5%
Personal Goals
75%
25%
75% x 25%
18.75%
Sum of percentages of Target Incentive Amount earned:
91.25%
Incentive Payout:
91.25% x 40% (Target Incentive Amount) = 36.5% of $100,000 (annualized base
salary) or $36,500 incentive payout.

 
 
 
Page 5

--------------------------------------------------------------------------------

 
Incentive Payout and Taxation
 
Annual incentive payments are made in the first quarter of the year following
the Plan year, but no later than March 15th.  Incentive payouts will be made 50%
in cash and 50% in shares of the Company's common stock that are subject to
restrictions on their sale or transfer for a fixed period of time, three years
for the 2014 Plan.  The number of shares is calculated by using the simple
average of the closing prices of the Company's common stock on the Nasdaq Global
Select Market during December of the Plan year.
 
The cash portion of your incentive payout is treated as supplemental income for
federal income tax withholding purposes. The Company is currently required to
withhold at a flat rate of 25% for federal withholding together with Social
Security and Medicare taxes of that amount, and you are permitted to use some of
the shares released from the restrictions to pay the withholding tax.   The cash
portion of payouts under the Plan may also be subject to state income tax
withholding, and to garnishment, levy or other wage withholding order.  The
payout is not eligible for deferral into your Company 401(k) account.
 
The shares of restricted Company common stock are taxable to you in the year in
which the restrictions lapse at the end of the restriction period.  The amount
taxed is the fair market value of the shares of common stock at that date.
 
Claw-Back Policy
 
Please read the Claw-Back Policy that is attached to this Plan as Exhibit
“C.”  It concerns the effect on any incentive compensation that has been paid to
you if the Company subsequently, for whatever reason, restates the financial
statements on which your incentive compensation was based.
 
What Happens When: A Reference Guide
 
You are hired or promoted to a Plan-eligible position in the middle of a Plan
year
Any incentive payout for the Plan year will be prorated based on the actual pay
you received in the Plan-eligible position during the year.  The actual payout
you receive may be adjusted up or down based on your individual performance.
You transfer between operating units during a Plan year
Your incentive payout for the Plan year will be prorated based on your operating
unit’s performance against its goals and the number of days you worked in each
operating unit. Managers from the operating units in which you were employed
will collaborate on the assessment of your individual performance.
You take a leave of absence (including short-term or long-term disability,
military leave, FMLA, or other paid or unpaid leave)
The amount of your incentive compensation will be prorated based on your
earnings in the Plan-eligible position during the Plan year.  Your manager will
determine your incentive payout based on your operating unit’s and your
individual performance.
You retire, die, or are laid off during the Plan year
The amount of your incentive compensation will be prorated based on your
earnings in the Plan-eligible position during the Plan year.  Your manager will
determine your incentive payout based on your operating unit’s and your
individual performance.
Your employment ends for any reason other than retirement, death, disability or
layoff
Payments under the Plan are at the discretion of management, and/or the
Compensation Committee.  In general, if you voluntarily resign or are terminated
for cause, you will not be paid incentive compensation.



*******************
 
 
Page 6

--------------------------------------------------------------------------------

 
Sterling Incentive Compensation Plan          EXHIBIT A








[SAMPLE PARTICIPANT     [logo.jpg]       ELIGIBILITY LETTER]
[Date]
[Name]
Dear [Name]:
I am pleased to confirm your eligibility for participation in the Sterling
Incentive Compensation Plan for 2014.
 
Participation in the Plan is generally limited to employees who directly impact
the financial performance of their operating units, or have a significant impact
on Company operations.  The Plan is intended to reward eligible participants for
their collective and individual contributions to the success of the Company
during a Plan year as measured by the level of the achievement of financial and
individual performance goals.
 
Your Target Incentive Amount for 2014 is %_____ of your annualized base
salary.  Any incentive payout to you will be paid 50% in cash and 50% in the
form of shares of the Company's common stock that have restrictions on their
sale or transfer for a fixed period of time.  The achievement of Company and
operating unit financial results and of your personal goals will be used to
calculate any 2014 incentive payout.


This eligibility letter and the accompanying 2014 incentive plan booklet and
sample payout letter are confidential and the property of Sterling Construction
Company, Inc.  These documents may not be duplicated or their contents divulged
verbally or in writing to any third party during or after your employment.  Upon
termination of your employment for any reason, all incentive plan documents must
be returned to the Company.  Please refer to the Privacy section of the Code of
Business Conduct for further information on the Company's confidentiality
requirements.


Should you have any questions concerning the Plan for 2014, please do not
hesitate to contact me directly.


Best regards,
Craig Allen
Chief Human Resources Officer
 
Sterling Incentive Compensation Plan                  EXHIBIT B






[SAMPLE PARTICIPANT      [logo.jpg]       PAYOUT LETTER]
[Date]
[Name]
Dear [Name]:
I am pleased to confirm your Sterling Incentive Compensation Plan payout for
2014.  This payment, as you are aware, is made to eligible employees based on
Company and operating unit financial performance, and the achievement by you of
personal goals.
 
The level of achievement of those financial results and of your personal goals
that were established for the Plan year together with your Target Incentive
Amount percentage of ___% were used in accordance with the Plan to calculate
your 2014 incentive payout.
 
 
Page 7

--------------------------------------------------------------------------------

 
Goals
Level of
Achievement
% Weighted
Calculation
Percent of Target Incentive Amount Earned
Company Goal
       
Operating Unit Goal [If applicable]
       
Personal Goals
       
Sum of Percentages of Target Incentive Amount Earned:
 
Incentive Payout (Cash)
 
Incentive Payout (Shares of Restricted Common Stock)
 



The cash portion of your incentive payout for 2014 will be made via direct
deposit to your bank account on [insert pay date].  You will also be receiving a
Restricted Stock Agreement that shows the number of shares of the Company's
common stock you have earned, and includes a description of the restrictions on
the sale or transfer of the shares, the circumstances under which the shares may
be forfeited, and the date the restrictions lapse.  You will be required to sign
the agreement as a condition to receiving the shares.
 
[OPTIONAL] I am also pleased to also confirm that your new base annualized
salary will be $__________ effective March ___, 2014.
 
Your valuable contributions on behalf of the Company during 2014 are much
appreciated.
 
Best regards,
Peter Mac Kenna
President & Chief Executive Officer
 
Sterling Incentive Compensation Plan                             EXHIBIT C


Claw-Back Policy     [logo.jpg]


1.  
It is the policy of the Company that the amount of any bonus or other incentive
compensation (together, "Incentive Compensation") that has already been paid to
an employee of the Company (either in cash or in common stock of the Company, or
both) that was based on financial statements that are subsequently restated
shall, if necessary, be adjusted either by repayment by the employee to the
Company or by making an additional payment to the employee so that the employee
will have received no more and no less than the amount that he or she would have
received had the financial statements been restated before the amount of the
Incentive Compensation was determined.

 
2.  
If as a result of the restatement, the Incentive Compensation is shown to have
been —

 
(a)  
Overpaid, the recipient shall return the amount of the overpayment within sixty
days of a written demand therefor by the Company.

 
(b)  
Underpaid, the Corporation shall pay the amount of the underpayment within
thirty days of the completion of the restatement.

 
3.  
In the event that any repayment by an employee under this policy involves the
re-conveyance to the Company of shares of common stock that have been sold by
the employee, the proceeds realized from the sale shall be repaid to the
Corporation.  If the shares shall have been otherwise transferred, or shall have
been pledged or encumbered, the employee shall convey to the Company either —

 
(a)  
The market value of such shares at the date of such transfer, pledge or
encumbrance or at the date the demand for repayment is made, whichever is
higher; or

 
 
Page 8

--------------------------------------------------------------------------------

 
(b)  
Shares of common stock of the Company having such market value.

 
4.  
Any payment and/or conveyance of shares to the Company under this policy shall
be made whether or not the employee required to make the payment or conveyance
was culpable with respect to the error, event, act or omission that caused the
restatement to be made, but nothing in this policy shall be construed to prevent
the Company from pursuing other remedies against the employee if the Company
determines that he or she was in fact culpable in any respect.

________________
Adopted January 18, 2011
 
 
 
 
 
 
 
 
 
 
 
Page 9

--------------------------------------------------------------------------------